Citation Nr: 1815219	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether there was clear and unmistakable error in the June 1984 rating decision that denied entitlement to service connection for a skin condition?

2. Whether there was clear and unmistakable error in the March 1985 rating decision that denied entitlement to service connection for cystic acne?

3. Entitlement to an effective date earlier than August 3, 2009 for a grant of service connection for cystic acne (also claimed as chloracne) with scarring chest, upper back, shoulders, proximal arms and face. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. In April 2015 and May 2017, the Board remanded the appeal for additional development. 

The May 2017 remand directed, in part, that a statement of the case be furnished to the appellant addressing whether the retroactive payment awarded following the January 2017 rating decision was correctly calculated. In September 2017, VA added the Veteran's spouse to his award effective August 3, 2009. This is considered a full grant of the benefit sought and thus, a statement of the case is no longer required on this issue.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 



FINDINGS OF FACT

1. The June 1984 rating decision did not contain an outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.

2. The March 1985 rating decision did contain an outcome-determinative error in applying the law extant at that time to the facts before the adjudicator. 

3. On January 23, 1985, VA received a request for reconsideration of entitlement to service connection for a skin condition; there are no communications or other evidence following the final June 1984 decision and prior to this date that could be construed as a claim for service connection. 


CONCLUSIONS OF LAW

1. The June 1984 rating decision does not contain clear and unmistakable error. 38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105(a) (2017).

2. The March 1985 decision was clearly and unmistakably erroneous in denying entitlement to service connection for a skin disorder. 38 U.S.C. §§ 5109A, 7105; 38 C.F.R. § 3.105(a).

3. The criteria for an effective date of January 23, 1985, and no earlier, for the grant of entitlement to service connection for cystic acne (also claimed as chloracne) are met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.105(a), 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable to claims based on clear and unmistakable error. See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). With regard to the remaining claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Clear and unmistakable error

In June 1984, VA denied entitlement to service connection for a skin condition. In January 1985, the Veteran requested reconsideration of the decision. In March 1985, VA denied entitlement to service connection for cystic acne of the back, chest and face. The Veteran did not appeal either decision and they are final. See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

In November 2016, VA determined that the June 1984 and March 1985 rating decisions were not clearly and unmistakably erroneous. The Veteran disagreed and perfected this appeal. 

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error. See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a). In order for clear and unmistakable error to exist, the United States Court of Appeals for Veterans Claims (Court) has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

At the time of the June 1984 rating decision, the record contained the Veteran's DD Form 214 which shows that he was discharged from active duty on January 21, 1970.  Also available were service treatment records, his original claim, and a medical statement. The DD Form 214 shows service in Vietnam and indicates he was an oversees returnee at time of discharge. Service treatment records are negative for any complaints or treatment for cystic acne and on separation examination in January 1970, the Veteran's skin was reported as clinically normal.  The Veteran also denied a history of skin diseases. 

The April 1984 claim for compensation requests service connection for a skin condition. A May 1984 statement from a private dermatologist indicates the Veteran was seen from February 2, 1970 to May 2, 1970 for cystic acne of his face, chest and back. 

On January 23, 1985, the Veteran requested reconsideration of his claim. At that time, he enclosed a private dermatology record dated February 2, 1970 which shows a diagnosis of cystic acne. The recorded history at that time was documented as an eruption on the back over the prior year, worse in Vietnam, returned one month ago. 

The applicable law and regulation in effect at the time of the June 1984 and March 1985 rating decisions provided that in order to be entitled to service connection for a disease or disability, the evidence must reflect that a disease or disability was either incurred in or aggravated by military service. 38 U.S.C. § 310 (1983); 38 C.F.R. § 3.303 (1984). Service connection could also be granted for a disease first diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1984). 

Throughout the appeal, the Veteran asserted he was entitled to a VA examination in 1984 or 1985. The evidence shows that Veteran was not afforded a VA examination, but the law provides that a breach of the duty to assist cannot rise to the level of clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). (An incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous, and a breach of the duty to assist cannot constitute clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record). 

In various statements and at the hearing, the Veteran argued that the decisions were wrong because the record contained a medical nexus. 

The June 1984 deferred rating decision indicates that service medical records were completely negative for any findings, treatment, or complaint of any skin condition and that an administrative denial was warranted. The accompanying notification letter indicates that records did not show treatment during service nor was it recorded in his discharge examination. It also stated that no further action may be taken unless he submitted evidence to show that the condition was incurred in service and that it still exists. 

On review, the Board does not find the June 1984 denial clearly and unmistakably erroneous. Evidence at the time only showed he was treated for cystic acne after service. There was no evidence that the condition began during service and the requirements for service connection were not met. An outcome-determinative error is not shown.

The March 1985 rating decision denied the Veteran's claim finding that cystic acne was not incurred during service. The reasons and bases indicate that service treatment records were negative and that the unsigned dermatological history submitted by the Veteran indicated that the first diagnosis and treatment for cystic acne was in February 1970.  On review, the Board finds that this decision was clearly and unmistakably erroneous. That is, the record at that time contained medical evidence satisfying the requirements for a grant of service connection. Specifically, the February 1970 dermatology note, which was completed 12 days after separation from service, shows current disability (cystic acne) as well as in-service onset (eruption past year, worse in Vietnam). The failure to consider the entirety of the report and apply the applicable law resulted in outcome-determinative error.  

Effective date

On August 3, 2010, the Veteran submitted a claim for chloracne. In March 2011, VA granted entitlement to service connection for cystic acne of the back, chest and face (also claimed as chloracne) effective August 3, 2010. The Veteran disagreed with the effective date and perfected this appeal. 

In January 2017, VA assigned an earlier effective date of August 3, 2009. See 38 C.F.R. § 3.114 (2017). The Board notes that the provisions of the Nehmer Court Orders do not apply to chloracne. See 38 C.F.R. § 3.816(b)(2) (2017). 

The effective date of an award of disability compensation for service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). The effective date for reopened claims is also the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017). A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014). An informal claim is any communication indicating intent to apply for one or more benefits. The benefit being sought must be identified. 38 C.F.R. § 3.155 (2014). 

VA's regulations pertaining to "claims" were recently amended. These amendments apply to claims filed on or after March 24, 2015. The current appeal was pending prior to that date and the amended regulations, which are less favorable, are not for application.

On review, the Veteran's original claim for compensation (VA Form 21-526) was filed in April 1984. As set forth above, the June 1984 decision denying entitlement to service connection for a skin condition is final and does not contain clear and unmistakable error. 

Thereafter, on January 23, 1985, the Veteran submitted a request to reconsider his claim. In March 1985, VA again denied entitlement to service connection for a skin condition (cystic acne), but as indicated, the Board finds that the March 1985 decision was clearly and unmistakably erroneous. 

Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a). Accordingly, an effective date of January 23, 1985 for the grant of service connection for cystic acne is warranted. 

The record does not contain any correspondence or evidence indicating intent to file a claim for a skin condition following the final June 1984 decision and prior to the January 23, 1985 request for reconsideration.  As such, there is no legal basis for assigning a date prior to January 23, 1985.  


ORDER

The motion for revision or reversal of a June 1984 decision denying entitlement to service connection for a skin condition on the basis of clear and unmistakable error is denied.

The motion for revision or reversal of a March 1985 decision denying entitlement to service connection for cystic acne on the basis of clear and unmistakable error is granted. 

Entitlement to an effective date of January 23, 1985, but no earlier, for the award of service connection for cystic acne is granted.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


